 


110 HR 5816 IH: Coordinated American Response To Extreme Radicals Act
U.S. House of Representatives
2008-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 5816 
IN THE HOUSE OF REPRESENTATIVES 
 
April 16, 2008 
Mr. Knollenberg (for himself and Mr. Boehner) introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To prohibit assistance for the Carter Center located in Atlanta, Georgia. 
 
 
1.Short titleThis Act may be cited as the Coordinated American Response To Extreme Radicals Act. 
2.Prohibition on assistance for the Carter Center 
(a)ProhibitionNone of the funds made available in any Act may be used to provide assistance for the Carter Center located in Atlanta, Georgia. 
(b)Rescission and transfer of funds 
(1)RescissionAll of the amounts appropriated by the Department of State, Foreign Operations, and Related Programs Appropriations Act, 2008 (division J of Public Law 110–161) for assistance for the Carter Center located in Atlanta, Georgia, are hereby rescinded. 
(2)TransferThe amounts rescinded under paragraph (1) shall be made available for programs to provide assistance to United States victims of terrorism.  
 
